         Case 1:20-cv-05820-JGK Document 62 Filed 02/23/21 Page 1 of 2




February 23, 2021                                                            677 BROADWAY, S UITE 1101
                                                                             A LBANY, NY 12207
                                                                             (518) 427-9700

                                                                             ELLIOT A. HALLAK
                                                                             PARTNER
                                                                             DIRECT: (518) 701-2748
                                                                             F AX :    (518) 427-0235
BY ECF                                                                       EHALLAK @HARRISBEACH . COM


United States District Judge John G. Koeltl
U.S. District Court for the Southern District of New York
United States Courthouse
500 Pearl Street, Courtroom 14A
New York, New York 10007

      Re:     SAM Party of New York, et al. v. Peter S. Kosinski, et al.,
              Case No. 1:20-cv-00323-JGK (the “SAM Action”)

              Linda Hurley, et al. v. Peter S. Kosinski, et al.,
              Case No. 1:20-cv-04148-JGK (the “WFP Action”)

              Libertarian Party of New York, et al. v. New York State Board of Elections, et al.,
              Case No. 1:20-cv-05820-JGK (the “LPNY Action”)

Dear Judge Koeltl:

       We represent Defendants in the three above-referenced actions. We write to request a
joint pre-motion conference with respect to Defendants’ intended motions for summary
judgment.

        As the Court may recall, each of these actions presents similar challenges to the 2020
amendments to the New York Election Law relating to party status and ballot access. At the
Court’s direction, Plaintiffs’ motions for preliminary injunctions in the SAM Action and the
WFP Action were jointly briefed, argued, and decided. The Second Circuit recently affirmed this
Court’s decision denying the SAM Plaintiffs’ motion for a preliminary injunction. SAM Party of
New York v. Peter S. Kosinski, et al., No. 20-3047, --- F.3d ----, 2021 WL 476117, 2021 U.S.
App. LEXIS 3668 (2d Cir. Feb. 10, 2021). Separately, in December 2020, the LPNY Action
Plaintiffs filed a motion for a preliminary injunction, which remains pending.

        Under the current scheduling order in the LPNY Action (ECF No. 43), which was entered
prior to the LPNY Plaintiffs’ motion for preliminary injunction motion, Defendants have a
deadline of March 1, 2021 to file a motion for summary judgment. Defendants also intend to
make similar motions in the SAM Action and the WFP Action. Defendants’ summary judgment
motions in these actions will address substantially similar legal issues and legal authority
concerning the constitutionality of the party-status and ballot-access provisions of the 2020
amendments to the New York Election Law.

      In light of the upcoming summary judgment deadline in the LPNY Action and the
Second Circuit’s recent decision in the SAM Action, and pursuant to Section II.B of Your
         Case 1:20-cv-05820-JGK Document 62 Filed 02/23/21 Page 2 of 2

Honorable John G. Koeltl
February 23, 2021
Page 2


Honor’s individual practices, Defendants request that the Court schedule a joint pre-motion
conference with the parties in the three referenced actions to determine how the Court wishes to
address the related issues in these cases. Among other things, the conference could address
whether briefing and argument on the motions should be consolidated so as to eliminate
duplication and promote judicial economy. If briefing is consolidated, Defendants request that
the Court (i) issue a joint briefing schedule and (ii) grant appropriate relief from the word-count
limitations in Section II.D of Your Honor’s individual practices.

       We thank the Court for its attention to this matter.

                                              Respectfully submitted,

                                              /s/ Elliot A. Hallak

                                              Elliot A. Hallak

Copies: All counsel of record (by ECF)
